Name: 82/730/EEC: Council Decision of 18 October 1982 on the list of establishments in the Republic of Austria approved for the purposes of exporting fresh meat to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-08

 Avis juridique important|31982D073082/730/EEC: Council Decision of 18 October 1982 on the list of establishments in the Republic of Austria approved for the purposes of exporting fresh meat to the Community Official Journal L 311 , 08/11/1982 P. 0001 - 0003 Spanish special edition: Chapter 03 Volume 26 P. 0097 Portuguese special edition Chapter 03 Volume 26 P. 0097 ++++COUNCIL DECISION OF 18 OCTOBER 1982 ON THE LIST OF ESTABLISHMENTS IN THE REPUBLIC OF AUSTRIA APPROVED FOR THE PURPOSES OF EXPORTING FRESH MEAT TO THE COMMUNITY ( 82/730/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS ESTABLISHMENTS IN THIRD COUNTRIES CANNOT BE AUTHORIZED TO EXPORT FRESH MEAT TO THE COMMUNITY UNLESS THEY SATISFY THE GENERAL AND SPECIAL CONDITIONS LAID DOWN IN DIRECTIVE 72/462/EEC ; WHEREAS AUSTRIA HAS FORWARDED , IN ACCORDANCE WITH ARTICLE 4 ( 3 ) OF DIRECTIVE 72/462/EEC , A LIST OF THE ESTABLISHMENTS AUTHORIZED TO EXPORT FRESH MEAT TO THE COMMUNITY ; WHEREAS COMMUNITY ON-THE-SPOT VISITS HAVE SHOWN THAT THE HYGIENE STANDARDS OF MANY OF THESE ESTABLISHMENTS ARE SUFFICIENT AND THEY MAY THEREFORE BE ENTERED ON A FIRST LIST , DRAWN UP ACCORDING TO ARTICLE 4 ( 1 ) OF THE SAID DIRECTIVE , OF ESTABLISHMENTS FROM WHICH IMPORTATION OF FRESH MEAT MAY BE AUTHORIZED ; WHEREAS THE CASE OF THE OTHER ESTABLISHMENTS PROPOSED BY AUSTRIA HAS TO BE RE-EXAMINED ON THE BASIS OF ADDITIONAL INFORMATION REGARDING THEIR HYGIENE STANDARDS AND THEIR ABILITY TO ADAPT QUICKLY TO COMMUNITY RULES ; WHEREAS , IN THE MEANTIME AND SO AS TO AVOID ANY ABRUPT INTERRUPTION OF EXISTING TRADE FLOWS , THESE ESTABLISHMENTS MAY BE AUTHORIZED TEMPORARILY TO CONTINUE THEIR EXPORTS OF FRESH MEAT TO THOSE MEMBER STATES PREPARED TO ACCEPT THEM ; WHEREAS IT WILL THEREFORE BE NECESSARY TO RE-EXAMINE AND , IF NECESSARY , AMEND THIS DECISION ; WHEREAS IT SHOULD BE RECALLED THAT IMPORTS OF FRESH MEAT ARE ALSO SUBJECT TO OTHER COMMUNITY VETERINARY RULES PARTICULARLY AS REGARDS HEALTH PROTECTION REQUIREMENTS , INCLUDING THE SPECIAL PROVISIONS FOR DENMARK , IRELAND AND THE UNITED KINGDOM ; WHEREAS THE CONDITIONS FOR THE IMPORTATION OF FRESH MEAT FROM ESTABLISHMENTS APPEARING IN THE ANNEX REMAIN SUBJECT TO VETERINARY PROVISIONS LAID DOWN AND TO THE GENERAL PROVISIONS OF THE TREATY ; WHEREAS , IN PARTICULAR , THE IMPORTATION FROM THIRD COUNTRIES AND THE RE-EXPORTATION TO OTHER MEMBER STATES OF CERTAIN CATEGORIES OF MEAT , SUCH AS CUTS WEIGHING LESS THAN 3 KG , OR MEAT CONTAINING RESIDUES OF CERTAIN SUBSTANCES , WHICH ARE NOT YET COVERED BY HARMONIZED COMMUNITY RULES , REMAIN SUBJECT TO THE HEALTH LEGISLATION OF THE IMPORTING MEMBER STATE ; WHEREAS , IN THE ABSENCE OF ANY FAVOURABLE OPINION FROM THE STANDING VETERINARY COMMITTEE , THE COMMISSION IS UNABLE TO ADOPT THE MEASURES IT HAD ENVISAGED ON THIS MATTER UNDER THE PROCEDURE PROVIDED FOR IN ARTICLE 29 OF DIRECTIVE 72/462/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE ESTABLISHMENTS IN AUSTRIA LISTED IN THE ANNEX ARE HEREBY APPROVED FOR THE PURPOSES OF EXPORTING FRESH MEAT INTO THE COMMUNITY . 2 . IMPORTS OF FRESH MEAT FROM THE ESTABLISHMENTS REFERRED TO IN PARAGRAPH 1 SHALL REMAIN SUBJECT TO THE COMMUNITY VETERINARY PROVISIONS LAID DOWN , IN PARTICULAR THOSE CONCERNING HEALTH PROTECTION REQUIREMENTS . ARTICLE 2 1 . MEMBER STATES SHALL PROHIBIT IMPORTS OF FRESH MEAT COMING FROM ESTABLISHMENTS OTHER THAN THOSE LISTED IN THE ANNEX . 2 . THE PROHIBITION REFERRED TO IN PARAGRAPH 1 SHALL , HOWEVER , APPLY ONLY FROM 1 AUGUST 1983 TO ESTABLISHMENTS WHICH ARE NOT LISTED IN THE ANNEX BUT WHICH HAVE BEEN APPROVED AND OFFICIALLY PROPOSED BY THE AUSTRIAN AUTHORITIES AS OF 30 SEPTEMBER 1982 PURSUANT TO ARTICLE 4 ( 3 ) OF DIRECTIVE 72/462/EEC , UNLESS A DECISION IS TAKEN TO THE CONTRARY , IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF THE SAID DIRECTIVE , BEFORE 1 AUGUST 1983 . THE COMMISSION SHALL FORWARD THE LIST OF THESE ESTABLISHMENTS TO THE MEMBER STATES . ARTICLE 3 THIS DECISION SHALL APPLY FROM 1 JANUARY 1983 . ARTICLE 4 THIS DECISION SHALL BE REVIEWED AND IF NECESSARY AMENDED BEFORE 1 MARCH 1983 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 18 OCTOBER 1982 . FOR THE COUNCIL THE PRESIDENT N . A . KOFOED ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ANNEX LIST OF ESTABLISHMENTS REFERRED TO IN ARTICLE 1 APPROVAL NO*ESTABLISHMENT*ADDRESS* I . BOVINE MEAT A . SLAUGHTERHOUSES O 6*WELSER SCHLACHTHOF GMBH UND CO . KG*4600 WELS* S 1*STAEDTISCHER SCHLACHTHOF*5020 SALZBURG* ST 7*ALPENFLEISCH KG*STAINACH* ST 21*RUDOLF JOEBSTL*8472 STRASS* W 2*MARKT - UND SCHLACHTBETRIEB ST . MARX*1030 WIEN* B . CUTTING PREMISES O 15*ZERLEGUNGSBETRIEB JOSEF HANDLBAUER*4600 WELS* W 19*ZERLEGUNGSBETRIEB FRIGOSCANDIA GMBH*1030 WIEN* II . PIGMEAT A . SLAUGHTERHOUSES O 6*WELSER SCHLACHTHOF GMBH UND CO . KG*4600 WELS* S 1*STAEDTISCHER SCHLACHTHOF*5020 SALZBURG* ST 21*RUDOLF JOEBSTL*8472 STRASS* W 2*MARKT - UND SCHLACHTBETRIEB ST . MARX*1030 WIEN* B . CUTTING PREMISES O 15*ZERLEGUNGSBETRIEB JOSEF HANDLBAUER*4600 WELS* W 19*ZERLEGUNGSBETRIEB FRIGOSCANDIA GMBH*1030 WIEN* III . COLD STORES W 19*FRIGOSCANDIA GMBH , WIENER KUEHLHAUS*1030 WIEN